Disney, J., dissenting: I am unable to agree that within section 117 (j) (1) of the Internal Revenue Code sows sold after producing only one litter of pigs were “property used in the trade or business,” under the facts in this case. A brood herd is logically property used in the trade or business, but in the case of sows it seems to me peculiarly illogical to conclude, as the majority opinion does, that they are really being held for brood purposes, though the practice was to sell them after pnly the first litter. My idea of a brood sow is one that will produce large numbers of pigs, and a sow that is sold after the first litter is apparently not such a brood sow. On the contrary, it seems to me that she is “property held by the taxpayer primarily for sale.” The facts here indicate to me that the petitioner was holding the sows here involved primarily for sale and not for brood purposes. I, therefore, dissent. Turner, J., agrees with this dissent.